This appeal is from a judgment of the Supreme Court entered against appellant, plaintiff below.
The action was for the recovery of damages growing out of a collision between the automobile trucks of the parties. At the close of the case counsel for defendant moved for a direction of verdict. The learned trial court in response to this motion reviewed the testimony submitted during the trial and concluded: "On both the question of contributory negligence and on the main case, the court is of the opinion that there is nothing upon which the ordinary mind might differ in this case, and I will grant the motion for direction of verdict." No objection or exception to this ruling was made by plaintiff.
The only ground of appeal is that the court below erred in directing the verdict in favor of defendants as above indicated. But the failure of plaintiff to make objection or exception to the ruling of the trial court leaves this court without any matter for decision. Sprouls v. Quartier, 109 N.J.L. 191;Ronkeroni v. Public Service Electric Co., 113 Id. 405.
The judgment appealed from is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, WELLS, RAFFERTY, THOMPSON, DILL, JJ. 14.
For reversal — None. *Page 31